               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

LARRY LEWIS                                                         PLAINTIFF

v.                                                 CAUSE NO. 1:18CV363-LG-RHW

JOHN DOE I; et al.                                                 DEFENDANTS

                      FINAL JUDGMENT OF DISMISSAL

      In accordance with the Court’s Order entered herewith dismissing without

prejudice Plaintiff Larry Lewis’s claims against all defendants,

      IT IS ORDERED AND ADJUDGED that judgment is rendered in favor of

the defendants. Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 12th day of February, 2020.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
